Citation Nr: 0833549	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for burn scars of the 
neck area.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied the above claims.

In January 2008, the veteran was to testify at a personal 
hearing in Washington, DC, over which a Veterans Law Judge 
would have presided.  However, he failed to appear as 
scheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements and affidavits submitted by the veteran, he 
reports having upper and lower back problems, as well as burn 
scars to the neck, since injuries sustained while jumping 
with a parachute during his period of active service.  In 
support of his claim, he has submitted competent lay evidence 
that corroborates his account.  Unfortunately, the veteran's 
service medical records are not available.  Indeed, in August 
2006, VA made a formal finding of unavailability of his 
service medical records.  Under the circumstances, the Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In light of the above, and given the veteran's complaints of 
a continuity of lumbar spine, cervical spine, and neck 
pathology since service, the Board finds that he must be 
afforded a VA examination to determine whether he has a 
lumbar spine, cervical spine, and burn scars of the neck that 
are consistent with the veteran's duties during service, and 
related to or had their onset during service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the 
veteran an appropriate VA examination 
to determine whether it is at least as 
likely as not that he has a lumbar 
spine disability, a cervical spine 
disability, and/or burn scars of the 
neck, that are related to or had their 
onset during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose all lumbar spine, 
cervical spine, and neck scar 
disabilities found to be present and 
opine whether it is at least as likely 
as not that any such disability found 
on examination is consistent with the 
veteran's duties during his period of 
active service, and whether the onset 
was during or is otherwise related to 
service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of symptoms since 
service.  

A complete rationale for any opinion 
expressed should be provided in a 
legible report.  If the examiner 
concludes that an opinion cannot be 
offered without a resort to 
speculation, it should be indicated.

2.  The RO/AMC shall then readjudicate 
the veteran's claims on appeal.  If the 
determination of the claims remains 
unfavorable to the veteran, he should 
be furnished with a supplemental 
statement of the case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




